DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Carrithers on 30 April 2021.
The application has been amended as follows: 
In claim 20, line 52, the period “.” has been deleted and replaced with a semicolon “;”;
In claims 1, 13, 20 and 24, 5th to the last line, the term “a pattern” has been deleted;

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the claims, there is no claim 38, so claims 39 through claim 48 have been renumbered as claims 38-47;
In claims 41-43, the dependency in these claims has been changed to depend from claim 39; and
In claims 45-48, the dependency in these claims has been changed to depend on claim 43.
Drawings
	Drawings filed 5 May 2020 are approved.

Terminal Disclaimer
	The Terminal Disclaimer filed 28 April 2020 is approved and overcomes the previous double patenting rejections.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or suggest, in combination with all of the other limitations of claims 1,13, 24 or 28, a mat comprising a chamfered edge having a longitudinal member with a flat base connecting to an end wall and a top load supporting surface integrally joining said base and said end wall at an acute angle forming an inclined plane extending upward from a tip formed by a junction with said base and said top or said end wall and providing a generally seamless transition from said edge border to a top surface of a platform section and said base of said border extending pass said end wall forming a border base flange whereby said end wall of said edge border abuts a side edge of said platform and said border base flange supports a bottom edge of said platform.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502.  The examiner can normally be reached on Mon-Thur 5:30 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783